Citation Nr: 1731843	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from October 1957 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2011 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse provided testimony at a March 2017 Travel Board hearing before the undersigned.  A transcript of that proceeding is of record.

The Board observes that the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU) in March 2011.  The claim was subsequently denied in July 2011.  The RO considered TDIU in a December 2013 Statement of the Case.  However, the Veteran did not perfect an appeal of a claim for entitlement to TDIU. The Board additionally notes that as the Veteran's underlying claim is for service connection, rather than for a higher rating for service-connected disability, the holding Rice is not for application in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU may be considered a component of a higher rating claim when expressly raised by a claimant or reasonably raised by the record).  Under these circumstances, the Board does not currently have jurisdiction over the issue of entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's pulmonary fibrosis is causally related to his military service.

2.  The Veteran's erectile dysfunction is caused by his diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pulmonary fibrosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable disposition concerning claims for service connection, the Board finds that no discussion of VCAA compliance is necessary at this time; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims.


Pulmonary Fibrosis

The Veteran contends that his current pulmonary fibrosis  is the result of exposure to chemicals and noxious gases/smoke during service.  

The Board finds the Veteran's testimony and statements regarding prolonged exposure to chemicals and noxious gasses while a pilot and during his three tours in the Republic of Vietnam to be credible and consistent with his service record.  38 U.S.C.A. § 1154 (b) (2014 & Supp. 2016).

A statement dated March 2017 from Dr. F indicates that the Veteran's pulmonary fibrosis is as likely as not due to environmental agents during the (Vietnam) war.  The provider indicates that the Veteran's exposures include to Agent Orange, jet exhaust fumes, dust clouds and smoke grenades; any or all of which may have contributed to the subsequent development of lung injury and fibrotic lung disease.

Therefore, given the medical and lay evidence outlined above, the Board concludes that the Veteran's pulmonary fibrosis is causally related to his military service, and service connection for pulmonary fibrosis is warranted.

Diabetes Mellitus

The Veteran contends that his current erectile dysfunction is secondary to his diabetes mellitus.  

A statement dated March 2017 from Dr. K, the Veteran's VA provider, indicates that the Veteran's erectile dysfunction is likely as not contributed to or caused by his diabetes mellitus; further noting that this is a clinical opinion.

Therefore, given the evidence outlined above, the Board concludes that the Veteran's erectile dysfunction is secondary to his service-connected diabetes mellitus, and service connection for erectile dysfunction is warranted.


ORDER

Entitlement to service connection for pulmonary fibrosis is granted.

Entitlement to service connection for erectile dysfunction is granted.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


